Case 1:20-cv-00074-HYJ-PJG ECF No. 48, PageID.130 Filed 11/02/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN

 Raquel Clark,

      Plaintiff,                                    Case No. 1 :20-cv-74

 v.                                                 HON. HALA Y. JARBOU

 County of Muskegon, Ashley N. Derooy,
 and Jerid Herman, in their individual and
 official capacities,

      Defendants.

 Christopher J. Trainor (P42449)                  Allan C. Vander Laan (P33893)
 Amy J. DeRouin (P70514)                          Cummings, McClorey, Davis & Acho
 Christopher Trainor & Associates                 Attorneys for Defendants
 Attorneys for Plaintiff                          2851 Charlevoix Dr., S.E. - Suite 327
 9750 Highland Road                               Grand Rapids Ml 49546
 White Lake Ml 48386                              616-975-7470
 248-886-8650                                     avanderlaan@cmda-law.com
 amy.derouin@cjtrainor.com


                    STIPULATION OF DISMISSAL WITH PREJUDICE

         The parties, through their respective counsel, stipulate and agree to dismissal of

 Defendant Ashley N. DeRooy, only, from this action with prejudice and without costs,

 interest or attorney fees to any of the parties.

 Dated: October 29, 2020




                                            Isl Allan C. Vander Laan
                                            Allan C. Vander Laan (P33893)
                                            Attorney for Defendants

                                            01210971-11
Case 1:20-cv-00074-HYJ-PJG ECF No. 48, PageID.131 Filed 11/02/20 Page 2 of 2




                                ORDER OF DISMISSAL


             At a session of said Court held on the       2nd   day of   Nov.   2020.


             PRESENT:      THE HONORABLE HALA Y. JARBOU



      Upon reading and filing of this stipulation, and the Court being fully advised in the

premises:


       IT IS ORDERED that Plaintiff's actions against Defendant Ashley N. DeRooy are

dismissed with prejudice and without costs, interest or attorney fees to either party.

      This is a final Order and closes the case.



                                           /s/ Hala Y. Jarbou
                                          HON. HALAY. JARBOU
                                          United States District Court Judge




                                           01210971-1 2
